Citation Nr: 1411268	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-27 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to in-service herbicide and sun exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969, including approximately one year in the Republic of Vietnam (RVN).  Among other decorations, the Veteran received the Combat Infantryman Badge for his service.

This matter comes before the Board of Veterans' Appeals (Board) from September and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  This matter is recharacterized as set forth above at this time to encompass not only skin cancer but also other skin disabilities such as pre-cancerous disabilities also referenced by the Veteran.  It has been expanded for his benefit.  This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., based on review of the Veteran's paper and electronic claims files.


REMAND

While the Board regrets the delay entailed by a remand, adjudication of this matter cannot be undertaken as of yet.  Additional development is needed to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefit sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

I.  Records

This duty includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts with respect to records in the government's custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

To date, VA treatment records dated into November 2010 have been obtained.  They do not show that the Veteran has been treated for a skin disability.  However, he testified at the September 2012 hearing that he was seen privately for his skin for many years.  He further testified that he transferred to being seen by VA approximately two years prior.  Thus, there may be pertinent VA treatment records dated from November 2010 to present.  A request(s) for these outstanding records must be made.  This is all the more so true because VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request(s) is(are) unsuccessful.

II.  Medical Examination and Opinion

The duty to assist also requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  A medical examination and/or medical opinion is necessary for a service connection issue when there is evidence that the Veteran has a current disability or symptoms of such, evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period, an indication that the current disability or symptoms may be associated with the event, injury, or disease during service or the disease during its presumptive period, and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  McLendon, 20 Vet. App. at 79.

Although the Veteran testified that he gets basal cell carcinomas every few years, the available private treatment records dated from March 2005 to July 2010 show the last were in August 2006.  They were not current since this is well prior to the April 2009 instant claim.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Yet outstanding VA treatment records may confirm the Veteran's report of a basal cell carcinoma eight to 10 months prior to the September 2012 hearing.  Further, the available private treatment records do confirm his description of "things" he gets all the time.  [Diagnoses of actinic and seborrheic keratoses have been made.]  

Service treatment records show that the Veteran did not have any skin problems during service.  Nevertheless, he contends that his current skin problems are due to his in-service herbicide or sun exposure.  Herbicide exposure is presumed on the basis of his time in the RVN.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013); McCartt v. West, 12 Vet. App. 164 (1999).  Sun exposure also is presumed as it is consistent with the circumstances of having served there.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2013).  The RVN indeed is a tropical country with jungle forests.

A VA medical examination performed in June 1970, during the first post-service year, was negative for any skin problems.  The Veteran testified that he first began having problems with his skin approximately one-and-a-half or two years after his separation from service.  He also testified that he has had problems ever since.  Private treatment records dated earlier than those available are not obtainable.  No lay statements from those that have known the Veteran post-service exist as of yet.  Such lay statements from his wife, who married him in July 1971; his daughter, who was born in October 1979; other family; friends; coworkers; or anyone else may be submitted as long as they have personal knowledge of his skin problems, however.  In sum, there is no confirmation.  Yet, there also is no significant reason, at least upon initial review, to doubt the Veteran.

Finally, the nature of the Veteran's current disability or disabilities is unclear.  Specifically, there remains a question as to whether there is a relationship between his current disability or disabilities and his in-service exposure to herbicides or to the sun.  Of note in this regard is that post-service sun exposure is questionable, as the Veteran testified that he is an accountant.  However, available private treatment records reveal that he lives near the beach.  With all requirements met, arrangements must be made for the Veteran to undergo a VA medical examination complete with VA medical opinion.

Accordingly, a REMAND is directed for the following:

1.  Send the Veteran a letter reminding him that he can submit lay statements from his wife, his daughter, other family, friends, coworkers, or anyone else who has personal knowledge of his skin problems.  He is hereby informed that statements from those who possess such knowledge for the entirety or the majority of his post-service life may be particularly helpful.

2.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from November 2010 to present.  Associate all records received with the paper or electronic claims file.  If requested records are not received, whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination to determine the nature and etiology of his skin problems.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests and assessments shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose in the report all skin disabilities present.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed skin disability was incurred in, or is otherwise related to, the Veteran's presumed in-service herbicide exposure, his conceded in-service sun exposure, or service otherwise.  A detailed rationale (explanation) for the opinion shall be provided by the examiner in the report.  This shall include a discussion of medical principles as they concern the pertinent medical and lay evidence.

The absence of skin problems during service and at a June 1970 VA medical examination and the Veteran's recount of continued skin problems beginning one and a half or two years after his separation from service and persisting thereafter accordingly must be taken into account.  So too must his post-service job as an accountant, and the fact that he has lived near the beach, as it pertains to post-service sun exposure.  It is not sufficient to note simply that the medical literature does not link skin disabilities other than chloracne (or other acneform disease consistent therewith) with herbicide exposure.  Direct causation may still be established.  So, an analysis of the Veteran's particular exposure as it relates to his current skin disability or disabilities is needed.

If an opinion cannot be provided without speculation, the rationale shall discuss why.  Options include the examiner's lack of appropriate qualifications, the need for more information, the inability to obtain needed information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, or some other reason.  A citation for or copy of any medical literature referenced shall be provided.

4.  Lastly, readjudicate the claim for service connection for a skin disability, to include as secondary to in-service herbicide and sun exposure.  Furnish the Veteran and his representative with a rating decision for any favorable determination.  Furnish them with a supplemental statement of the case (SSOC) for any unfavorable determination, and then allow them the requisite time period to respond before processing this matter for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit sought.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remanded matters be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2013).

